DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20130248867) in view of Park et al. (US 20140183479).
Regarding claim 1, Kim discloses that an organic light-emitting display device, comprising:

a plurality of pixels on the substrate, the plurality of pixels being located in the third area (Fig. 7-9);
a boss portion 121 on the substrate 101, the boss portion being located in the second area; and
an opening 123 located in the first area and surrounded by the plurality of pixels (Fig. 7-9), wherein each of the pixels comprises a first electrode layer 115, an organic light-emitting layer 202-203, and a second electrode layer 204 (117) which are sequentially arranged in a direction away from the substrate 101, and at least one of the organic light-emitting layer 203 and the second electrode layer 204 (117) extends toward the opening 123 and is disconnected at the boss portion 121.
Kim fails to teach wherein the boss portion comprises a photoresist material.
However, Park suggests that wherein the boss portion comprises a photoresist material (para. 0092).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kim with wherein the boss portion comprises a photoresist material as taught by Park in order to enhance material variation to alter the process of forming boss material and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	

Reclaim 3, Kim & Park disclose that the boss portion comprises a negative photoresist material (Park. Para. 0092).
Reclaim 4, Kim & Park disclose that both the organic light-emitting layer and the second electrode layer 117 extend toward the opening and are disconnected at the boss portion (Kim Fig. 3E).
Reclaim 5, Kim & Park disclose that each of the organic light-emitting layer and the second electrode layer comprises a first portion on a side of the boss portion near the third area and a second portion on a surface of the boss portion away from the substrate, the first portion of each of the organic light-emitting layer and the second electrode layer is disconnected with the second portion of each of the organic light-emitting layer and the second electrode layer, and the first portion of each of the organic light-emitting laver and the second electrode layer is spaced apart from the boss portion (Park, Fig. 5).
Reclaim 6, Kim & Park disclose that each of the organic light-emitting layer and the second electrode layer further comprises a third portion on a side of the boss portion near the first area, the thud portion of each of the organic light-emitting layer and the second electrode layer is disconnected is the second portion of each of the organic light-emitting layer and the second electrode laver, and the third portion of each of the organic light-emitting layer and the second electrode layer is spaced apart from the boss portion (Park, Fig. 5).

Reclaim 8, Kim & Park disclose that an encapsulating structure 470/118 on a side of the second electrode layer away from the substrate, wherein the encapsulating structure covers both the second electrode layer and the boss portion (Park, Fig. 5 or Kim, Fig. 3F).
Reclaim 9, Kim & Park disclose that the encapsulating structure comprises a first inorganic encapsulating layer, an organic encapsulating layer, and a second inorganic encapsulating layer which are sequentially arranged in the direction away from the substrate, and each of the first inorganic encapsulating layer and the second inorganic encapsulating layer covers both the second electrode layer and the boss portion (Fig. 5, Park or Kim Fig. 3E).
Reclaim 10, Kim & Park disclose that the first inorganic encapsulating layer fills a space between the first portion of each of the organic light- emitting layer and the second electrode layer and the bass portion, and also fills a space between the third portion of each of the organic light-emitting layer and the second electrode layer and the boss portion (Fig. 5, Park or Kim Fig. 3E).
Reclaim 11, Kim & Park disclose that opening penetrates the organic light-emitting layer, the second electrode layer, the first inorganic encapsulating layer, and the second inorganic encapsulating laver (Fig. 5, Park or Kim Fig. 3E).
Regarding claim 12, Kim & Park disclose that a method for manufacturing an organic light-emitting display device, comprising the following steps:

forming a first photoresist pattern in the first area of the substrate 101 and a second photoresist pattern 121 in the second area of the substrate, through an exposure process and a first development process;
sequentially forming a first electrode layer 115, an organic light-emitting layer 202-203 and a second electrode layer 204 on the substrate so that at least one of the organic light- emitting layer and the second electrode layer is disconnected at the second photoresist pattern 121 (Fig. 3E) and
removing the first photoresist pattern 123 in the first area of the substrate and film layers on the first photoresist pattern, and retaining the second photoresist pattern 121 in the second area of the substrate 101, through a second development process, to form an opening in the first area and a boss portion in the second area (Fig. 3E or Park, Fig. 6).
Reclaim 13, Kim & Park disclose that the photoresist is a negative photoresist (Park. Para. 0092).
Reclaim 14, Kim & Park disclose that the step of forming a first photoresist pattern in the first area of the substrate and a second photoresist pattern m the second area of the substrate through an exposure process and a first development process comprises:

performing the first development process to remove unexposed parts of the photoresist, so as to form the first photoresist pattern mi the first area of the substrate and the second photoresist pattern in the second area of the substrate (a process of negative photoresist process).
Reclaim 15, Kim & Park disclose that a concentration of a developer used in the first development process is less than a concentration of a developer used in the second development process; and/or a development time m the first development process is less than a development time used in the second development process (a process of negative photoresist process).
Reclaim 16, Kim & Park disclose that before the step of removing the first photoresist pattern in the first area of the substrate and film layers on the first photoresist pattern, the method further comprises:
forming an encapsulating structure 470/118 on a side of the second electrode layer away from the substrate, wherein the encapsulating structure covers the second electrode layer, the first photoresist pattern and the second photoresist pattern (Kim, Fig. 3E or Park, Fig. 6).
Reclaim 17, Kim & Park disclose that between the step of forming an encapsulating structure on a side of the second electrode layer away from the substrate  and the step of 
removing film layers disposed on the substrate and located between the first photoresist pattern and the second photoresist pattern, through a dry etching process, fa form a groove exposing the first photoresist pattern (Kim, Fig. 3E or Park, Fig. 6).
Reclaim 18, Kim & Park disclose that the step of sequentially forming a first electrode layer, an organic light-emitting layer and a second electrode layer on the substrate so that at least one of the organic light-emitting layer and the second electrode layer is disconnected at the second photoresist pattern comprises: 
forming the organic light-emitting layer and the second electrode layer through an evaporation process, so that both the organic light-emitting layer and the second electrode layer are disconnected at the second photoresist pattern (Kim, Fig. 3E or Park, Fig. 6).
Reclaim 19, Kim & Park disclose that the step of removing the first photoresist pattern in the first area of the substrate and film layers on the first photoresist pattern comprises:
simultaneously removing the first photoresist pattern in the first area of the substrate and a part of each of the organic light-emitting layer, the second electrode layer and the encapsulating structure on the first photoresist pattern, through the second development process (Kim, Fig. 3E or Park, Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899